Harris, J.
It is true that in England, where private counsel conduct the prosecution of criminal trials, there are cases to be found in which the crown has been compelled to call witnesses whose names appeared on the back of the indictment, or who were shown to have been present at the commission of the offense charged. But in this country no such rule prevails. Here the prosecution is conducted by sworn officers of the State, and the courts will not interfere in their management of the cases presented, upon the presumption that no wrong will be perpetrated by a public officer. We therefore deny the motion of the counsel for the prisoner, to compel the District Attorney to call Mrs. Fitzpatrick as a witness.
We have fully considered the other branch of the proposition and the authority cited by the prisoner’s counsel, and find *28that the case in Alabama Reports is well grounded upon principle. ■ We, therefore, decide that the wife of the prisoner is a competent witness for her husband, and may be called on his behalf.
Sarah Fitzpatrick was then called as a witness for her husband, and testified on his behalf.